Per Curiam:

Appellants were arrested, jointly tried, and appeal from a judgment of conviction for maintaining a nuisance in violation of the prohibitory liquor law. Only one question is presented for our determination, the sufficiency of the evidence to sustain the conviction. We have-examined the record, and find the verdict against the defendant Post supported by the evidence in the record. As to defendant Gleason there is not found in the record any evidence sufficient to uphold the verdict and judgment.
The judgment is therefore reversed as to appellant Gleason and affirmed as to appellant Post.